 Case 3:20-cv-02129-E-BK Document 18 Filed 03/04/21             Page 1 of 1 PageID 242



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GRACE LYN HARVEY D/B/A GLM                  §
REALTY GROUP LLC,                           §
                                            §
                      PLAINTIFF,            §
                                            §
V.                                          §         CASE NO. 20-CV-02129-E-BK
                                            §
VELOCITY COMMERCIAL CAPITAL                 §
LOAN TRUST, BSI FINANCIAL                   §
SERVICES, NATIONSTAR MORTGAGE               §
LLC, MD GIBSON & BOLEN PL,                  §
AND DT SERVICE CO.,                         §
                                            §
                      DEFENDANTS.           §
     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case.   No objections were filed.   The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge. Defendant Nationstar

Mortgage LLC’s Motion to Dismiss is GRANTED. Plaintiff has 14 days from the date of this

order to amend her complaint to the extent set forth in the Magistrate Judge’s Findings,

Conclusions and Recommendation. If she does not do so, her claims will be DISMISSED WITH

PREJUDICE.

       SO ORDERED this 4th day of March, 2021.



                                           _________________________________
                                           ADA BROWN
                                           UNITED STATES DISTRICT JUDGE
